DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McEwan [US 20040168512 A1] in view of Woodard et al [US 20090072814 A1].
As for claim 23, McEwan discloses a puncture detection system for a vehicle having at least one wheel and at least one tire including a belt, the system comprising: 

McEwan does not disclose a transducer; wherein the transducer is sensitive to a magnetic field created by a magnetic field source when the tire is in motion and outputs an electric signal corresponding to the magnitude of the magnetic field; and a processor configured to receive the signal sent from the transducer and transmit an alert when the magnetic field varies outside of a predetermined threshold.  In an analogous art for a tire puncture detection system, Woodard discloses a transducer, the transducer is sensitive to a magnetic field created by a magnetic field source when the tire is in motion and outputs an electric signal corresponding to the magnitude of the magnetic field; and a processor is configured to receive the signal sent from the transducer and transmit an alert when the magnetic field varies outside of a predetermined threshold (paragraphs 0030, 0037, and 0038).  Since both inventions aim to detect tire health conditions such as tire punctures using a receiving device and a processor mounted in the wheel well, it would have been obvious to the skilled artisan to try the transducer and magnetic field teachings taught by Woodard in the invention of McEwan.  A person of ordinary skill would have had good reason to pursue the known options for measuring received output signals and determining a tire puncture that were within his/her technical grasps at the time of filing the instant application.  The modification would have amounted to the substitution of one known method for another.
As for claim 24, Woodard discloses determining information about a tire using magnetic field reference data, accessible to the processor (paragraph 0033-0038, see the claims also).  Having these teachings on hand, it would have been obvious to the skilled artisan that the 
As for claim 27, McEwan discloses a communications subsystem for transmitting the alert (paragraph 0025).
As for claim 28, Woodard does not specifically disclose that the magnetic field source is one or more magnets configured to be affixed to the wheel.  However, in paragraph 0025, Woodard teaches that the sensor can be any open-circuit geometric pattern having no electrical connections that can store energy in a magnetic field and an electric field and transfer the energy between both fields.  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of McEwan as modified by Woodard to include magnets (which were known in the art) to provide for the magnetic field source in the modified invention.

Allowable Subject Matter
Claims 16-22 and 21-35 are allowed.
Claims 25, 26, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684